Citation Nr: 0608870	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04-13 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
August 1981.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

This appeal must be remanded to the AMC for two reasons.  
First, subsequent to the RO's forwarding of the veteran's 
claims file to the Board, additional medical evidence was 
received from the veteran's representative without a waiver 
of initial consideration of this evidence by the RO.  See 
38 C.F.R. § 20.1304(c) (2005).  It would be prejudicial to 
the veteran for the Board to proceed with final appellate 
consideration of his appeal without first allowing the RO an 
opportunity to consider this additional evidence.  Bernard v. 
Brown, 4 Vet. App. 384, 391-92 (1993).

In addition, the record shows that a rating decision in 
November 2004 denied the veteran's claim for service 
connection for PTSD.  Later in November 2004, 
his representative submitted a notice of disagreement (NOD) 
with that decision.  The RO subsequently acknowledged receipt 
of the NOD, but, nevertheless, forwarded the claims file on 
to the Board for appellate consideration of the TDIU claim 
without further processing the PTSD claim for service 
connection.

The PTSD and TDIU claims are inextricably intertwined, i.e., 
the issues must be considered together because the final 
outcome of the veteran's appeal of the service connection 
issue for PTSD, in turn, might affect the outcome of his 
claim for a TDIU.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).
Moreover, the RO has not yet furnished the veteran a 
statement of the case (SOC) regarding the service connection 
issue or given him an opportunity to perfect his appeal to 
the Board concerning this additional claim by submitting a 
timely substantive appeal (VA Form 9 or equivalent 
statement).  Therefore, the Board must remand - rather than 
merely refer, this claim to the RO via the AMC to cure this 
procedural defect.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran and his 
representative an SOC concerning the 
issue of service connection for PTSD.  
If, and only if, he submits a timely 
substantive appeal (VA Form 9 or 
equivalent statement) in response should 
this claim be returned to the Board.

2.  Also review the veteran's claim for a 
TDIU, considering all the evidence of 
record - including the additional 
medical evidence submitted by his 
representative in May 2005.  Any 
additional development of the evidence 
deemed necessary, including further 
examinations, should be completed.  
If this claim is not granted to his 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them time to respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

